Spencer, J.
delivered the opinion of the court. The judgment must be reversed. The constable was not bound to notice the fact, that Tracer was protected from arrest; but if he chooses to notice it, or neglects to take a person privileged from, arrest, and can show that he is so privileged, it is a good defence in an action against him. No wrong or injury has feeesa *434done to Hogeboom. He had no right to arrest the body of Tracer; and having no right to do so, he cannot found any action on the neglect to execute his writ.
Judgment reversed.